Citation Nr: 1814690	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for traumatic brain injury (TBI). 

5.  Entitlement to service connection for blurred vision. 

6.  Entitlement to service connection for a left leg disability.  

7.  Entitlement to service connection for a heart disability.  

8.  Entitlement to service connection for a right shoulder disability.  

9.  Entitlement to service connection for a left shoulder disability.  

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017, the Veteran was afforded a videoconference hearing before the undersigned.    

The issues of service connection for a back disability, a right knee disability, a left knee disability, traumatic brain injury, blurred vision, a left leg disability, a right shoulder disability, a left shoulder disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

During the June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for a heart disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a heart disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the June 2017 Board hearing, the Veteran stated that he desired to withdraw his claim for service connection for a heart disability.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of service connection for a heart disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.




ORDER

The appeal of the issue of entitlement to service connection for a heart disability is dismissed.  


REMAND

The Veteran is seeking entitlement to service connection for a back disability, a right knee disability, a left knee disability, traumatic brain injury, blurred vision, a left leg disability, a right shoulder disability, a left shoulder disability, and bilateral hearing loss.  

During the June 2017 hearing, the Veteran stated that he was currently being treated by the VA for his claimed disabilities and recently had an annual examination.  As potentially relevant VA treatment records are not associated with the file, a remand in necessary to obtain them.

During the June 2017 hearing, the Veteran also stated that he the Veteran applied for benefits from the Social Security Administration (SSA) two years ago; however, it is unclear what benefits have been granted.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Veteran was afforded a VA examination for the back and knees in June 2013.  He was diagnosed as having lumbar degenerative disc disease and degenerative joint disease of the knees.  In September 2013, a VA medical resident provided an opinion regarding the back stating that a current pain complaint of the back would be less likely as not related to lumbar strain in the military as the military complaint would be acute and self-limited in nature.  An opinion regard the knees was also provided stating that the Veteran reported bilateral meniscus tears in 2013, but no specific imaging/injury seen in claim file, which would make it less likely as not that his current knee complaints (meniscus tears) are related to military service.  The Board finds these opinions to be inadequate as the examiner again did not provide medical support and adequate rationale for the conclusions reached.  

Regarding the Veteran's claim for TBI, the Veteran was afforded a VA TBI examination in June 2013 and the examiner found that the Veteran did not have a TBI stating that there was no history indicative of TBI.  However, in a December 2013 VA psychiatric examination, the examiner indicated that the Veteran did have a TBI and that it was not possible to differentiate impairment from his TBI with his psychiatric diagnosis and a separate TBI evaluation would be needed to determine the level of impairment associated with the TBI.  As the evidence is confusing as to whether the Veteran has a TBI related to service, another VA examination is necessary.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

Finally, the medical evidence of record has shown that the Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, during the June 2017 hearing, the Veteran stated that hearing has diminished since the last VA examination in June 2013.  In light of the many years since the last VA examination and that the Veteran's inservice noise exposure, another examination is necessary to determine if the Veteran has a current hearing loss disability.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records, including the recent VA annual examination.  The RO must also attempt to obtain the SSA's decision and the records upon which the agency based its determination.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the Veteran must be afforded a VA examination(s) to determine the etiology of any diagnosed back disability, right knee disability, left knee disability and TBI. 

After a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed back disability, right knee disability, left knee disability and TBI are related to the Veteran's military service, including the documented inservice attack and from wear and tear due to his military occupation specialty of infantryman.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Following the above development, afford the Veteran a VA examination to determine whether his hearing loss is related to his military service if a current disability is established.  The Veteran's file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to determine if the Veteran has a current hearing loss disability.  Any indicated diagnostic tests and studies must be accomplished, to include pure tone thresholds and speech recognition scores.  

If a hearing loss disability is established as defined by 38 C.F.R. § 3.385, the examiner must provide an opinion as to whether any degree of the currently diagnosed hearing loss disability is related to the Veteran's military service, including his inservice noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


